DETAILED ACTION
Allowable Subject Matter
Claims 1-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended claim 1, the prior arts of Baumberg and Alregib disclose the features of the claimed subject matter, except for the amended limitation of the claim. None of the prior arts of record, alone or in combination, disclose:
the texture having a first resolution;
creating, from the texture, a second version of the texture having a second resolution lower than the first resolution; and 
applying data to one or more gaps of the texture based on data from the second version of the texture, wherein the one or more gaps of the texture to which data are applied are non-corresponding with surfaces of the 3D model.
Claims 2-9 are allowed for depending from claim 1.
Independent amended claims 11-13 and 17 are allowed similar to amended claim 1 for reciting similar amended subject matter.
Claims 14-16 are allowed for depending from claim 11.
Claims 18-20 are allowed for depending from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JITESH PATEL/Primary Examiner, Art Unit 2616